PATTERSON, Judge.
Gladys Barnes appeals from a final order which dismisses her appeal to the Unemployment Appeals Commission (UAC) as untimely. The UAC must dismiss an appeal filed later than twenty days from the date the appeals referee’s decision is mailed (or if not mailed, delivered) to the parties. See § 443.151(4)(b)3., Fla. Stat. (1997); Fla. Admin. Code R. 38E-3.006. Here, Barnes filed her appeal 133 days after the deadline expired. Nothing in the record suggests that she did not receive notice of the appeals referee’s decision. Thus, the UAC properly dismissed Barnes’ appeal as untimely, and we affirm the UAC’s order.
Affirmed.
PARKER, C.J., and NORTHCUTT, J., Concur.